People v Watson (2022 NY Slip Op 03406)





People v Watson


2022 NY Slip Op 03406


Decided on May 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
SHERI S. ROMAN
LINDA CHRISTOPHER
DEBORAH A. DOWLING, JJ.


2021-05765
 (Ind. No. 10246/18)

[*1]The People of the State of New York, respondent,
vUnique Watson, appellant.


Randall D. Unger, Kew Gardens, NY, for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Emily Aguggia of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (John Zoll, J.), rendered July 29, 2021, convicting him of attempted criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court acted properly and within its discretion in imposing an enhanced sentence as a result of the defendant's violation of the clear and unambiguous "no re-arrest" condition of the plea (see People v Guichard, 194 AD3d 745, 745; People v Morales, 121 AD3d 919, 919).
The defendant's remaining contentions are without merit.
LASALLE, P.J., ROMAN, CHRISTOPHER and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court